                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )      Cr. No. 17-2558-MV
       vs.                                       )
                                                 )
ARTHUR PERRAULT,                                 )
                                                 )
               Defendant.                        )


                   ORDER ON DEFENSE MOTION in Limine to Exclude
                   Evidence Pursuant to Fed. R. Evid. 404(b), 413, and 414

       THIS MATTER comes before the Court on Mr. Perrault’s Motion in Limine to Exclude

Evidence Pursuant to Fed. R. Evid. 404(b), 413, and 414, [Doc. 40].   The Court heard arguments

on this Motion on March 21, 2019. Having reviewed the briefs, oral arguments, relevant law,

and being otherwise fully informed, the Court finds that the motion will be DENIED in part, as to

the Rule 413/414 evidence.      The Court will RESERVE its ruling with regards to the 404(b)

evidence.

       This matter was addressed at length by a previous Notice of Hearing with respect to this

motion wherein the Court outlined the background of the instant motion and legal standard for the

admissibility of the proposed evidence. Doc. 103. The Court also conducted a preliminary Rule

413/414 analysis, finding that the evidence meets admissibility under Rules 413/414. The Court

then held a hearing on March 21, 2019 for counsel to address the balancing of the probative value

and prejudicial effect of this evidence under Rule 403. The Court concludes, for the reasons set

forth below, the probative value of the proposed 413/414 evidence is not substantially outweighed

by unfair prejudice, and the evidence will thus be admitted.



                                                1
                                           ANALYSIS

   I. Preliminary Finding of Admissibility

       Under Rule 413(a) of the Federal Rules of Evidence, “[i]n a criminal case in which a

defendant is accused of sexual assault, the court may admit evidence that the defendant committed

any other sexual assault.   The evidence may be considered on any matter to which it is relevant.”

Fed. R. Evid. 413(a).       Any evidence offered under Rule 413 must meet three threshold

requirements before a court can admit it. United States v. Guardia, 135 F.3d 1326, 1328 (10th

Cir. 1998). A district court must determine: (1) that the defendant is accused of an offense of

sexual assault; (2) that the evidence proffered is evidence of the defendant’s commission of another

offense of sexual assault; and (3) that the evidence is relevant. Id. Evidence is relevant if it has

any tendency to make the existence of any fact of consequence “more or less probable than it

would be without the evidence.” Fed. R. Evid. 401. Rule 414 is identical to Rule 413 except

that it deals specifically with similar crimes in child-molestation cases. Fed. R. Evid. 414. The

three threshold requirements under Rule 414 are identical to those under Rule 413, except that the

414 requirements pertain to child molestation. United States v. McHorse, 179 F.3d 889, 897–98

(10th Cir. 1999).

       Here, Mr. Perrault is charged with six counts of Aggravated Sexual Abuse and one count

of Abusive Sexual Contact.    The government seeks to admit evidence that Mr. Perrault “engaged

in sexual acts with minors under the age of 12 and minors who were over 12, but under 16,” which

qualifies as sexual assault and child molestation under 18 U.S.C. chapter 109A.       Doc. 45 at 6.

The evidence proffered thus meets the second threshold requirement under Rules 413/414.        This

evidence is relevant to establish that Mr. Perrault “has a propensity for abusing young boys” [Id.

at 7] and to rebut Mr. Perrault’s defense that John Doe 1 is not credible. In particular, evidence


                                                 2
of the alleged misconduct with the other eight children is being offered to show that Mr. Perrault

engaged in similar behavior as he did with John Doe 1, thereby decreasing the likelihood that the

case will be an “unresolvable swearing match” between Mr. Perrault and John Doe 1. See United

States v. Enjady, 134 F.3d 1427, 1431 (10th Cir. 1998).              In support of its Intent to Offer Evidence

Pursuant to Fed. R. Evid. 404(b), 413, and 414, the government has proffered extensive evidence

as to the nature of the allegations of the other eight uncharged victims, including Federal Bureau

of Investigation 302 Reports and individual depositions1 for each John Doe, as well of several of

Mr. Perrault’s own statements in which he admits to sexually abusing other children. Doc. 43 at

9; Doc. 44.     The Court is therefore satisfied that the three threshold requirements for admissibility

under Rules 413/414 have been met.

    II. Rule 403 Balancing

         Trial courts must next balance the evidence’s probative value against its prejudicial effect

under Rule 403.        Rule 403 requires a court to exclude the evidence if it concludes that the

probative value of the similar crimes evidence is outweighed by the risk of unfair prejudice.

Enjady, 134 F.3d at 1433. However, the Tenth Circuit has held that the exclusion of relevant

evidence under Rule 403 “should be used infrequently,” based on Congress’ intent that Rule 414

favors admissibility. Id. See also United States v. Meacham, 115 F.3d 1488, 1492 (10th Cir.

1997) (Noting that although 403 balancing applies, under Rule 414 “courts are to ‘liberally’ admit

evidence of prior uncharged sex offenses.”). Because Congress intended that these rules favor

admissibility, the typical prejudice associated with these prior sexual acts will not be enough to

outweigh the probative value.

         In the context of sexual assault cases, Rule 403 balancing requires that the court consider:



1 Depositions from civil lawsuits exist for six of the eight uncharged victims.

                                                          3
(1) how clearly the prior act has been proved; (2) how probative the evidence is of the material

fact it is admitted to prove; (3) how seriously disputed the material fact is; and (4) whether the

government can avail itself of any less prejudicial evidence. Enjady, 134 F.3d at 1433 (citation

omitted). When evaluating the probative dangers, Enjady also instructs the court to consider: (1)

how likely it is that the evidence will contribute to an improperly-based jury verdict; (2) the extent

to which the evidence will distract the jury from the central issues of the trial; and (3) how time

consuming it will be to prove the prior conduct. Id.

   a. Enjady Factors

          i.   How Clearly the Prior Act has Been Proved

       With respect to the first factor, under Rules 413/414, the district court must make a

preliminary finding that “a jury could reasonably find by a preponderance of the evidence that the

‘other act’ occurred.” Id.    This preponderance of the evidence standard is a low standard that

ensures that the evidence in question is relevant. United States v. Edwards, 282 F. Supp. 3d 1270,

1278 (D.N.M. 2017) (citing Huddleston v. United States, 485 U.S. 681, 689 (1988)).         The Tenth

Circuit has held that the “district court need not make detailed factual findings in support of its

Rule 403 determination.”       United States v. Castillo, 140 F.3d 847, 884 (10th Cir. 1998).

However, it must “fully evaluate the proffered Rule 413 [or Rule 414] evidence and make a clear

record of the reasoning behind its findings.”   Id. (citing Guardia, 135 F.3d at 1331).

       In this case, the government has provided Mr. Perrault and the Court with statements in the

form of FBI 302 reports and other written materials including, in all but two cases (John Does 2

and 8) depositions from each of the victims describing the specific abuse they experienced. In

addition to the written material that was submitted to the Court, the Court also heard testimony

from FBI Special Agent Christina Sandoval at the March 21 hearing. The Court is satisfied that


                                                  4
the written materials provided coupled with Agent Sandoval’s testimony are sufficient to conclude

that the government has met the preponderance of the evidence standard.

       The evidence shows that the John Does cross-corroborate each other. Several John Does

also have additional forms of corroboration. For example, John Doe 3 made statements to his

mother and wrote a contemporaneous letter following his alleged abuse. John Does 5 and 6’s

mother corroborated that they disclosed the alleged abuse and stated that Mr. Perrault admitted to

her that he touched them at least once. Furthermore, Mr. Perrault’s own statements provide

corroboration in his admissions that he knew John Doe 1, that John Doe 1 was his altar boy for

daily mass, and that he took John Doe 1 in his personal car on at least a few occasions.

Furthermore, Mr. Perrault admitted that he abused John Doe 8, admitted that he may have abused

more than one boy, and in his letter to the King of Morocco, stated that he would have to admit to

abusing a plural number of teens. The Court therefore concludes, based on its review of the

briefing, relevant law, and extensive discovery provided to Mr. Perrault and the Court with respect

to John Does 1 through 9, a jury could reasonably find by a preponderance that the other alleged

abuse occurred.

         ii.   How Probative the Evidence of the Material Fact it is Admitted to Prove

       With respect to second factor, the Guardia court enumerated specific considerations the

district court should analyze.   See generally United States v. Benally, 500 F.3d 1085, 1090 (10th

Cir. 1085). These include (1) the similarity of the prior acts and the charged acts, (2) the time

lapse between the other acts and the charged acts, (3) the frequency of the prior acts, (4) the

occurrence of intervening acts, and (5) the need for evidence beyond the defendant’s and alleged

victim’s testimony. Id. (citing Guardia, 135 F.3d at 1331). The central issue of material fact in

this case is whether John Doe 1 is telling the truth with respect to his allegations of abuse that


                                                 5
occurred at Kirtland Air Force Base (KAFB) and the Santa Fe National Cemetery at the hands of

Mr. Perrault, his priest, when he was 10 and 11 years old, working as an altar server. The Court

finds it highly probative of John Doe 1’s credibility that there are eight additional victims who

were in the same age range (all pre-pubescent or in puberty), same gender, and all knew Mr.

Perrault by association of him being a priest, either because he was a priest in their parish, a teacher

in a catholic school, or introduced to them through another priest. Thus, Mr. Perrault held some

position of authority over each of them.

        With regards to the similarity of prior acts and the charged acts, the government correctly

points out that the Tenth Circuit has upheld a district court’s consideration of similarity of general

age, gender, and relationship to the defendant. Doc. 45 at 11 (citing Benally, 500 F.3d at 1085).

In Benally, the district court noted that the incidents involved young female family members who

were similar in age to each other and similar in age to the victim of the charged offense. 500 F.3d

at 1091. That court also noted that many of the incidents either involved the use of force or a

weapon, and determine that the similarly of the incidents showed that they were highly probative.

Id. Here, there are strong similarities in the age, location, and the manner in which Mr. Perrault

gained the victims trust. See Doc. 43. The victims were all roughly the same age, between 9 and

16 years old, and many were altar boys.

        There are also similarities with respect to the location of the abuse. Several of the other

John Does can associate Mr. Perrault with KAFB, one of the places that John Doe 1 was allegedly

abused. For example, John Does 7 and 8 also claim to have been abused at KAFB, and several

other John Does can corroborate Mr. Perrault’s access to the base and his association with it.

Several other victims also allege abuse taking place in Mr. Perrualt’s private vehicle, another

location John Doe 1 claims to have been abused. Multiple victims also claim abuse in the private


                                                   6
quarters of the church or St. Pius High School. For example, John Doe 3 claims that abuse took

place in the church rectory, similar to claims by John Doe 1.

       Several victims also describe similar grooming techniques used by Mr. Perrault to gain

unsupervised access to them, including giving gifts, taking them on excursions including weekend

trips, and spending time around them and their families. Id. at 12. John Does 5, 6, and 9 recall

Mr. Perrault taking them on excursions to various locations.

       The next consideration for probative value is the time lapse between the other acts and the

charged act. Guardia, 135 F.3d at 1331. The Tenth Circuit has held that there is “no time limit

beyond which prior sex offenses by a defendant are inadmissible.” Meacham, 115 F.3d at 1492.

The Tenth Circuit cited to the historical notes of Rule 414, noting that Congress indicated that

“[n]o time limit is imposed on the uncharged offenses for which evidence may be admitted” and

“as a practical matter, evidence of other sex offenses by the defendant is often probative and

properly admitted, notwithstanding very substantial lapses of time in relation to the offense or

offenses.” Id. (quoting Fed. R. Evid. 413 Historical Notes (citation omitted)). The Tenth Circuit

in Benally found that a significant time lapse of almost 35 years did not negate the probative value

of the testimony about the prior incidents. 500 F.3d at 1091; see also United States v. Koruh, 210

F.3d 390 (10th Cir. 2000) (allowing testimony of alleged events that took place 16 to 20 years

prior); United States v. Velarde, 88 F. App’x 339, 341 (10th Cir. 2004) (no abuse of discretion in

admission of testimony of acts that occurred twenty years prior).

       Here, the time lapse is between ten and thirty years. Over time, Mr. Perrault used his

position of authority over the victims to silence them and exploit his position of power as a priest

or teacher. Additionally, the reason these claims are only now being charged is because Mr.

Perrault fled the jurisdiction for decades after victims started coming forward. Therefore, the time


                                                 7
lapse in this case does not weigh against the probative value of the uncharged acts.

       The court next considers the frequency of the prior acts, the occurrence of intervening acts,

and the need for evidence beyond the defendant’s and alleged victim’s testimony. Guardia, 135

F.3d at 1331. The government argues that the evidence demonstrates that the abuse took place

with “remarkable frequency” and that Mr. Perrault used his position of authority, which allowed

his abuse to go on undetected for decades. Doc. 45 at 13. The evidence shows that the repeated

abuse occurred over a span of four decades. The Court finds, as in Benally, that there were no

intervening events in between the alleged other acts and the charged conduct that would

“undermine the probative value of the evidence.” 500 F.3d at 1091.

       With respect to the need for evidence beyond the testimony of the defendant and the alleged

victim the case, Congress, in part, enacted these rules to allow evidence that may help prevent the

case from becoming an “unresolvable swearing match.” Enjady, 134 F.3d at 1431. Here, one of

Mr. Perrault’s arguments is that there is “no corroborating evidence to support the allegations.”

Doc. 40 at 3. He also argued at the hearing that there is no physical evidence in this case, and that

the allegations are old and unreliable. The Enjady court discussed the need for corroborating

evidence when the alleged abuser claims consent as a defense. 134 F.3d at 1433.

       In this case, the defense is not consent but rather that the abuse did not occur and that the

other allegations have no relevance. Nevertheless, Congress’ rationale holds in this context as

well, as there are no witnesses to the alleged abuse so corroborating evidence “has undeniable

value in bolstering the credibility of the victim.”      Id.   The defense in this case turns on

challenging John Doe 1’s credibility, which is the precise scenario that Rules 413/414 were

designed to cover—corroborating victims allegations of abuse when there is no other corroborating

evidence. Allowing only the testimony of John Doe 1 may result in a “swearing match” between


                                                 8
him and Mr. Perrault.

         iii.   How Seriously Disputed Is the Material Fact

        The next Enjady factor for the Court to consider is how disputed are the facts the proffered

evidence seeks to prove.      Here, Mr. Perrault argues that the proposed evidence is “highly

disputed” and the only evidence of child molestation is the alleged victims’ statements. Doc. 40

at 3. As noted earlier, the proposed evidence not only involves the alleged victims’ statements,

but several statements made by Mr. Perrault himself. Here, the material fact to be bolstered by

the proffered evidence is whether the alleged acts of abuse occurred between Mr. Perrault and John

Doe 1, which is “hotly disputed.” Benally, 500 F.3d at 1092. As previously discussed, because

of the corroboration of the proffered evidence, it speaks directly to this material fact and the Court

thus finds it is admissible on this point.

         iv.    Whether the Government Can Avail Itself of Any Less Prejudicial Evidence

        The final Enjady factor for the Court to consider is whether there is any less prejudicial

evidence. The government states that it cannot conceive of any less prejudicial evidence. Doc.

45 at 16. Here, the government will be relying on the testimony of an adult about acts that

occurred when he was a child, over 25 years ago. Id. at 16–17. John Doe 1’s credibility will be

challenged and thus others claiming similar abuse will be highly probative of Mr. Perrault’s

propensity and John Doe 1’s credibility. Id. at 17. Further, here there were no witnesses to the

alleged incidents of abuse and, as defense counsel pointed out, there is no physical evidence in this

case. The Court finds that there is no less prejudicial evidence that the government would be able

to produce.

    b. Probative Dangers

        Enjady directs that, with respect to the court’s analysis of the probative dangers when


                                                  9
admitting this evidence, it should consider: (1) how likely it is such evidence will contribute to an

improperly-based jury verdict; (2) the extent to which such evidence will distract the jury from the

central issues of the trial; and (3) how time consuming it will be to prove the prior conduct.   134

F.3d at 1433 (citation omitted).    The Court must also consider how these potential probative

dangers may be mitigated by a limiting instruction to the jury, as has been used in past Tenth

Circuit cases. See United States v. Mercer, 653 F. App’x 622, 629–30 (10th Cir. 2016); United

States v. Chaco, 520 F. App’x 694, 696 (10th Cir. 2013).

          i.   Potential for Improperly-Based Jury Verdict

       The Court finds that the danger of an improperly-based jury verdict does not warrant the

exclusion of the proffered evidence in this case. The Court acknowledges that this evidence is

difficult, but finds that the additional evidence presented by John Does 2 through 9 will be of a

similar nature to that regarding John Doe 1.

       Furthermore, the proffered evidence is no more prejudicial than that sanctioned by the

Tenth Circuit in prior cases. The Tenth Circuit in United States v. Meacham found no abuse of

discretion in the district court’s decision to admit evidence of two other victims to rebut the

defendant’s denial of any sexual contact with the alleged victim in the case who complained of

two incidents around the ages of eight and ten. 115 F.3d at 1491. The government called two of

the defendant’s stepdaughters who both testified that the defendant had molested them when they

were young girls over thirty years prior. Id. In United States v. McHorse, the defendant was

charged with engaging in sexual acts with three victims, all under the age of twelve. 197 F.3d at

894. The defendant’s sole defense was fabrication, and the district court allowed Rule 414

evidence during its case-in-chief, including testimony of two other alleged victims as well as

several witnesses who corroborated facts relating to both the charged and uncharged victims. Id.


                                                 10
at 895. The Tenth Circuit found no abuse of discretion in allowing this testimony. Id. at 899.

In United States v. Benally, the defendant was charged with aggravated sexual abuse of his twelve-

year-old granddaughter. 500 F.3d at 1086. The Tenth Circuit affirmed the district court’s

decision to admit evidence of four additional victims under Rules 413/414, including an alleged

rape of the defendant’s daughter when she was between ten and twelve years old, which had taken

place between 19 and 21 years prior to the incident at issue. Id. at 1088. In United States v.

Batton, the defendant was charged with the Interstate Transportation of a Minor for Unlawful

Sexual Relations, pursuant to 18 U.S.C. § 2423(a), for repeatedly touching the victim while he was

between the second and sixth grades. 602 F.3d 1191, 1195 (10th Cir. 2010). The Tenth Circuit

found no error in the district court allowing evidence under Rule 413 of a prior conviction of

engaging in prohibited sexual acts with a fourteen-year-old approximately fifteen years prior. Id.

1196–97. In United States v. Velarde, the defendant was charged with sexual abuse of the eight-

year-old daughter of the woman he was dating. 88 F.App’x at 340–41 (10th Cir. 2004). The

Tenth Circuit upheld the district court’s admission of the defendant’s niece’s testimony that he had

molested her two separate times when she was seven or eight years old, twenty years prior to the

charged incident. Id. More recently, in United States v. Mercer, the defendant was charged with

possession of child pornography. 653 F.App’x at 623. The Tenth Circuit affirmed the district

court’s decision to allow testimony under Rule 414 of three prior victims of child sexual assault,

all relatives of the defendant’s ex-wife. Id. at 624–25. The proffered evidence in this case is

more similar to the charged offense and less prejudicial than prior act evidence previously

authorized by the Tenth Circuit.

       The Court also finds that a limiting jury instruction will protect against an improperly-

based verdict. In United States v. Vafaedes, the government sought to admit testimony of four


                                                11
prior victims under Rule 413. No. Cr. 14-00153, 2015 WL 9273936 (D. Utah Dec. 18, 2015).

With respect to prejudice, the court found that the danger of an improperly-based jury verdict was

unlikely because any prejudice could be addressed by a limiting jury instruction. Id. at *13. See

also Meacham, 115 F.3d at 1492 (“the courts are to ‘liberally’ admit evidence of prior uncharged

sex offenses”); Chaco, 520 F.App’x at 697 (finding no abuse of discretion where evidence was

admitted under Rule 414 without a limiting instruction); United States v. Pascal, 610 F.App’x 791,

795 (10th Cir. 2015) (finding no abuse of discretion when defendant appealed conviction of

abusive sexual contact where district court admitted evidence of prior sexual assault allegation

under Rule 413).

       The proffered evidence will be permitted to be introduced during the government’s case-

in-chief, and the jury will be provided with a limiting instruction. The parties are permitted to

question potential jurors during Voir Dire as to their willingness to follow the law and the Court’s

instructions. Accordingly, the Court does not find that the danger of an improperly-based jury

verdict is grounds for exclusion of this evidence.

         ii.   Extent to Which Evidence of Uncharged Victims Will Distract the Jury

       Guardia provides some guidance with respect to the second issue, that the evidence may

distract the jury from the central issues of the trial. The district court in Guardia assessed four

potential witnesses who would provide testimony under Rule 413. 955 F. Supp. 115 (D.N.M.

1997). The court determined that the four additional witnesses would add “confusingly similar,

but potentially distinguishable, legal issues into the trial.” Id. at 118. Because the case involved

inappropriate touching during gynecological examinations, the court found that the context of

ostensible medical examinations would require additional prosecution or defense expert testimony

on collateral matters to testify to appropriate examination procedures.          Id.   The factual


                                                12
differences between the instances of assault for each victim would create a mini-trial on the

allegations of victims who were not the subject of the indictment. Id.

        The credibility of John Doe 1’s testimony is the central issue in this case. The Court finds

that the proffered evidence will not distract the jury.   Rather, the proffered evidence will speak

directly to John Doe 1’s credibility.    The Court, again, notes that the courts have affirmed the

language in the jury instructions and the fact that a limiting instruction can prevent distraction from

the central issue.   Accordingly, the danger that the evidence will distract the jury from the central

issue of trial does not warrant the exclusion of the proffered evidence.

         iii.   Time Consuming Nature of Prior, Uncharged Conduct

        Again, the Guardia court provides insight into this factor, as it determined that additional

expert testimony would be required as to each of the other alleged victims who would testify

pursuant to Rule 413.       Id.   The court determined, based on the briefs, proffers, and oral

arguments, that the additional four victims under 413 did not add much probative value to the two

prosecuting witnesses’ testimony but had “the definite potential to confuse the jury and

unnecessarily extend the trial.” Id.

        In this case, however, nothing about the proffered testimony indicates that complex issues

would arise requiring additional expert testimony. The Court accordingly finds that the additional

evidence will not be so time consuming as to warrant its exclusion. The Court notes that evidence

under Rules 413/414 is always time consuming, and for that reason the Court will ensure that the

evidence offered remains relevant and similar to the evidence regarding John Doe 1’s allegations.

The government has already set forth its intentions with respect to the parameters of its

examination of the witnesses. The Court does not find the added time of the additional victims’

testimony to be a basis for excluding the evidence.


                                                  13
       Because the Court does not find any of the Rule 403 dangers to outweigh the probative

value of this evidence, the proffered evidence will be admitted under Rules 413/414.

   III. The Rule 413/414 evidence will be admissible during the case-in-chief.

       The Court finds that the Rule 413/414 evidence will be permitted during the government’s

case-in-chief.   The Tenth Circuit has previously allowed such evidence during the case-in-chief,

and there is no rule requiring that it be limited to rebuttal. See Enjady, 134 F.3d at 1434 (The

district court allowed testimony in the government’s case-in-chief after hearing defense counsel’s

consent defense during opening statement.    The Tenth Circuit found no abuse of discretion in the

district court’s admission of Rule 413 evidence after engaging in Rule 403 balancing.); McHorse,

179 F.3d at 895 (“As part of its case-in-chief, the government also introduced the testimony of six

additional individuals.”).

   IV. Rule 404(b) Evidence

       During the hearing, the government indicated that it seeks to introduce evidence of prior

alleged acts of abuse under Rule 404(b) for John Does 4, 7, and 9, as some of their incidents of

alleged abuse occurred after they reached the age of 16.         The Court will permit testimony

regarding Mr. Perrault’s alleged grooming patterns.     However, the court will reserve ruling on

the admissibility of the proffered Rule 404(b) evidence until trial. The parties should approach

the bench prior to offering any Rule 404(b) evidence at trial.

                                         CONCLUSION

       The Court finds that the proffered evidence is admissible and meets the threshold

requirements under Rules 413/414. The Court also concludes that the evidence is relevant and

probative, and the probative value is not substantially outweighed by the prejudicial dangers under

Rule 403.


                                                14
       IT IS THEREFORE ORDERED that Mr. Perrault’s Motion in Limine to Exclude

Evidence Pursuant to Fed. R. Evid. 404(b), 413, and 414 [Doc. 40] will be DENIED as to the

evidence offered under Rules 413 and 414. The Court does not find that the proffered evidence

is unduly prejudicial such that it should be excluded under Rule 403. This evidence will be

permitted during the government’s case-in-chief and will not be limited to rebuttal. The Court

will defer ruling on the admissibility of the evidence offered under Rule 404(b) until trial, and

requires that the parties approach the bench before offering such evidence at trial.



DATED this 25th day of March, 2019.


                                                      MARTHA VÁZQUEZ
                                                      UNITED STATES DISTRICT JUDGE




                                                15
